
	
		II
		111th CONGRESS
		1st Session
		S. 1504
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide that Federal courts shall not
		  dismiss complaints under rule 12(b)(6) or (e) of the Federal Rules of Civil
		  Procedure, except under the standards set forth by the Supreme Court of the
		  United States in Conley v. Gibson, 355 U.S. 41 (1957).
	
	
		1.Short titleThis Act may be cited as the
			 Notice Pleading Restoration Act of
			 2009.
		2.Dismissal of complaints in Federal
			 courtsExcept as otherwise
			 expressly provided by an Act of Congress or by an amendment to the Federal
			 Rules of Civil Procedure which takes effect after the date of enactment of this
			 Act, a Federal court shall not dismiss a complaint under rule 12(b)(6) or (e)
			 of the Federal Rules of Civil Procedure, except under the standards set forth
			 by the Supreme Court of the United States in Conley v. Gibson, 355 U.S. 41
			 (1957).
		
